To all whom these Presents shall come or may Concern, Know That
 
FORTICELL BIOSCIENCE, INC., on behalf of itself and its subsidiaries, as
RELEASOR, in consideration of the general release dated the date hereof and
received from Paul Royalty Fund L.P. (the "PRF Forticell Release"), receipt of
which is hereby acknowledged, except as provided in the last sentence of this
paragraph releases and forever discharges PAUL ROYALTY FUND L.P., its affiliates
and their respective partners, managers, directors, officers and employees, and
all current and former members of the Board of Directors of RELEASOR that have
been designated by Paul Royalty Fund L.P., and each of their respective heirs,
executors, administrators, successors and assigns (each, a "RELEASEE"), from all
actions, causes of action, suits, debts, dues, sums of money, accounts
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims and demands whatsoever, in law, admiralty or equity, which
against such RELEASEE, the RELEASOR and the RELEASOR'S heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the day of the date of this
RELEASE. This RELEASE includes but is not limited to, all of Paul Royalty Fund
L.P.'s obligations to the RELEASOR pursuant to the Amended and Restated Exchange
Agreement between Paul Royalty Fund L.P. and the RELEASOR (then known as Ortec
International, Inc.) dated June 18, 2007 (the "Exchange Agreement").
Notwithstanding the foregoing, (a) this Release shall not cover, release or
discharge the obligations of Paul Royalty Fund L.P. under (i) the PRF Forticell
Release and (ii) the Affidavit of Loss and Indemnity dated the date hereof and
delivered by PRF to RELEASOR in respect of the lost Forticell Series E Warrant
Certificate No. 20, and (b) Paul Royalty Fund L.P.'s obligation to release all
security interests Paul Royalty Fund L.P. had in the intellectual property of
RELEASOR prior to the closing under the Exchange Agreement shall continue in
force (Paul Royalty Fund L.P.'s reasonable costs incurred in obtaining or
confirming such release to be reimbursed by RELEASOR), except that Paul Royalty
Fund L.P. will not be obligated to release and assign back such intellectual
property to RELEASOR so long as Paul Royalty Fund L.P.'s security interest in
such intellectual property set forth in the Security Agreement and the Patent
Assignment, each dated even date herewith, between RELEASOR and Paul Royalty
Fund L.P. continues in force.


--------------------------------------------------------------------------------


 
RELEASOR also agrees that it will not, and will take reasonable measures to
cause its affiliates, directors and officers not to, and will not encourage
others to, criticize, denigrate or disparage Paul Royalty Fund L.P. or any of
its affiliates, or any of their respective partners, directors, managers,
officers or employees.
 
The words "RELEASOR" and "RELEASEE" include all releasors and releasees under
this RELEASE.
 
This RELEASE may not be changed orally.
 
IN WITNESS WHEREOF, the RELEASOR has caused this RELEASE to be executed by its
duly authorized officer on September 22, 2008.
 
In presence of:
 
FORTICELL BIOSCIENCE, INC.
       
By:
/s/ Alan W. Schoenbart
 
Name: Alan W. Schoenbart
 
Title: Chief Financial Officer

 
STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NEW YORK
)

 
On the 22nd day of September, in the year 2008, before me, the undersigned, a
notary public in and for said state, personally appeared Alan W. Schoenbart
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual or the person upon behalf of which
the individual acted, executed the instrument.
 
___________________________
Notary Public


--------------------------------------------------------------------------------



 


 